Citation Nr: 0807979	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder (PTSD) from September 30, 2001 to August 4, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and December 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran's original claim was previously remanded to the 
RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated April 2007.  At that 
time the issue was styled as entitlement to an earlier 
effective date.  In retrospect, the veteran's appeal is 
simply a claim of entitlement to a staged rating following an 
initial award of benefits.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Board has accordingly restyled the 
issue as such.


FINDING OF FACT

From September 30, 2001 to August 4, 2004, the veteran's PTSD 
was characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD were met for 
the term between September 30, 2001 and August 4, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in an April 2005 statement of the case, 
and in July 2005 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated in an October 2007 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Analysis

By a March 2004 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective September 30, 2001.  In December 2004, the RO 
granted a 70 percent evaluation for PTSD, effective October 
1, 2004.  The veteran appealed, stating that while he was 
satisfied with the 70 percent evaluation effective October 1, 
2004, he felt his PTSD should be evaluated at 70 percent from 
September 30, 2001.

A VA treatment record dated September 2001 noted that the 
veteran worked at the post office but had problems on the job 
due to sleep disturbance, nightmares, flashbacks, intrusive 
thoughts to trigger stimuli, periods of anxiety-depression-
irritability, and anger.  He also had memory, concentration 
and comprehension problems related to his symptoms.  Upon 
examination his mood was serious and somber.  His affect was 
congruent with his mood.  His memory, concentration, 
comprehension and at times, his judgment were affected by his 
PTSD symptoms.  The psychiatrist also noted a markedly 
diminished interest in significant activities as well as 
psychological and physiological reactivity to both internal 
and external stimuli.  A diagnosis of considerable PTSD was 
provided, and a global assessment of functioning (GAF) score 
of 46 was assigned.  

Treatment reports dated between January and December 2002 
indicated multiple diagnoses of chronic, severe PTSD and GAF 
scores ranging from 45-48.  The veteran consistently reported 
symptoms including increasing insomnia, irritability, 
isolation, anxiety, substance abuse in remission, 
interpersonal conflicts, nightmares, depression, 
hyperarousal, intrusion, re-experiencing, and avoidance and 
numbing of emotions.  A January 2002 mental health intake 
assessment noted an inability to control anger.  Recent and 
remote memory were described as fair.  A September 2002 
treatment record indicated that the veteran's PTSD symptoms 
affected his behavior, emotions, and cognition.  The veteran 
was able to work but at times, his symptoms cause problems at 
his job.  A November 2002 treatment report indicated 
continued struggles with nightmares and flashbacks concerning 
a specific incident.  

The veteran was afforded a VA examination in January 2003.  
The veteran reported increasing nightmares, intrusive 
thoughts, avoidance of war movies, flashbacks, increased 
startle to noise, and increased difficulty in crowds.  Mental 
status examination revealed adequate insight, flat affect, 
and long response latencies.  He had adequate attention and 
was not distractible.  Speech was fluent, grammatical, and 
free of paraphasias.  He was logical and goal directed, he 
reported some dysphoria but not crying.  He denied other 
symptoms of depression.  The veteran reported fairly 
significant insomnia but denied suicidal or homicidal 
ideation.  The veteran also denied symptoms of panic disorder 
or obsessive-compulsive disorder.  There was no evidence of 
any thought process or content disorder, delusions, push of 
speech, grandiosity, motor over-activity, tics, odd motor 
behaviors, or restlessness.  The examiner diagnosed mild PTSD 
and assigned a GAF score of 65.

VA treatment records dated between February and December 2003 
indicated continued symptoms of severe, chronic PTSD, due to 
nightmares, poor sleep, decreased energy, hyperarousal, 
intrusion, re-experience, avoidance and numbing of emotions.  
Mental status examinations revealed depressed mood, fair 
insight and judgment, normal speech, linear and goal directed 
thought processes, and no hallucinations or delusions.  GAF 
scores ranged from 48-51.  A February 2003 record noted good 
concentration, cognition and memory in tact.  A July 2003 
report noted that the disorder remained severe and chronic 
with some increase in symptoms due to the war in Iraq.  An 
August 2003 treatment report indicated decreased reactivity 
and constricted affect.  The veteran also had blunted 
emotional range and impairment of social interaction.  A 
November 2003 psychiatric evaluation noted that the veteran 
had a serous to somber mood with congruent affect.  Memory, 
concentration, comprehension, and at times judgment, were 
affected by the symptoms on a daily basis.  A December 2003 
psychiatry treatment report noted that the veteran was 
working a lot to avoid thinking about his memories

A May 2004 psychotherapy report indicated daily symptoms 
including severe anxiety periods, intrusive thoughts, periods 
of depression, avoiding, isolating, sleep disturbance, and 
nightmares.  The psychiatrist indicated that the veteran 
becoming less and less able to cope with working due to his 
daily intrusive symptoms.  Mental status examination revealed 
mood to be serious and somber, with memory, concentration, 
and at times judgment, affected on a daily basis.  A GAF 
score of 45 was provided.  

A September 2004 discharge report indicated that the veteran 
received inpatient treatment from August to September 2004 
for a relapse in his chronic, severe PTSD.  At the time of 
discharge symptoms of chronic, severe PTSD still persisted 
and fluctuated.  Mental status examination upon discharge 
revealed fairly intact memory, attention, and concentration, 
and no thoughts of hurting himself or others.  The veteran 
was physically stable, euthymic and in good control of self 
and reality.  The report also noted that the veteran was 
unemployable due to chronic, severe, PTSD with persistent 
symptoms and frequent flare-ups, as well as provided a GAF 
score of 35.

The veteran was afforded a hearing before the undersigned 
veterans law judge in August 2006.  During his hearing the 
veteran testified that he had received both inpatient and 
outpatient treatment for his PTSD at the VA and that he 
believed he deserved a 70 percent rating for his PTSD from 
September 30, 2001.

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating for the period of September 2001 to October 
1, 2004.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Still, a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
 
When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2007).  
 
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  If 
PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, then a 70 
percent evaluation is in order. 

The veteran is currently assigned a 30 percent evaluation 
from September 30, 2001 to October 1, 2004, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  After careful review of the 
medical evidence in light of the above-noted criteria, the 
Board finds that for the term in question, i.e., September 
30, 2001 until August 4, 2004, the symptoms associated with 
the veteran's PTSD have been consistent with the criteria for 
a 70 percent rating.

At the outset the Board notes that by a rating decision dated 
September 2004, the veteran was granted a temporary 
evaluation of 100 percent, effective August 5, 2004 to 
October 1, 2004, for hospitalization for PTSD.  Thus, a 
higher rating for this period is not available. 

While the January 2003 VA examination reported symptoms 
consistent with a diagnosis of mild PTSD, the numerous 
treatment records dating between September 2001 to August 
2004 reflect symptoms, treatment, and diagnoses more 
consistent with severe, chronic PTSD.  The preponderance of 
the pertinent medical evidence of record for this term 
consistently shows that the veteran's PTSD was characterized 
primarily by sleep disturbance, nightmares, flashbacks, 
intrusive thoughts, hyperarousal, periods of anxiety-
depression-irritability, anger, isolation, interpersonal 
conflicts, and avoidance and numbing of emotions.  The 
veteran also had memory, concentration, comprehension, and at 
times his judgment were affected by his PTSD symptoms on a 
daily basis.  The veteran consistently had depressed, flat, 
or serious and somber mood and affect.  While the veteran 
continued to work, treatment reports indicated that the 
veteran's symptoms would cause problems at his job.  

While the examinations over the course of the appellate 
period revealed no evidence of delusions or hallucinations, 
nor homicidal thoughts, ideation, plans, or intent; and while 
there was no evidence of illogical speech, near continuous 
panic, impaired impulse control, spatial disorientation, or 
neglect of personal appearance or hygiene; the veteran's 
symptoms due to PTSD were predominately in the severely 
disabling category.  It bears recalling that PTSD is a 
neurosis, and as such, psychotic symptoms (delusions, 
hallucinations, spatial disorientation, etc.) would not 
expected to be seen.  Moreover, the psychiatric symptoms 
listed in the above rating criteria are not exclusive, but 
are examples of typical symptoms for the listed percentage 
ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the Board agrees with the veteran and concludes 
that, with resolution of reasonable doubt in his favor that a 
70 percent rating for PTSD is warranted for the term between 
September 30, 2001, and August 4, 2004.


ORDER

Entitlement to a 70 rating for PTSD for the period between 
September 30, 2001 and August 4, 2004 is granted subject to 
the laws and regulations governing the award of monetary 
benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


